United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 3, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40467
                          Summary Calendar



WILLIAM J DOCKERAY

                      Plaintiff - Appellant

     v

KELLY DIXION, Assistant Warden, UNKNOWN NO 3,
FNU SIMPSON, M WOOTEN, FNU HARMON, Lieutenant,
UNKNOWN NO 4, FNU GARCIA, Mailroom Supervisor

                      Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 6:03-CV-532-LED-JKG
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     William J. Dockeray, Texas prisoner # 563359, appeals from

the district court’s order denying his motion for a preliminary

injunction, in which he asked that the court order prison

officials to provide him with additional legal supplies.        He has

not established that he satisfied the four factors that he must

establish in order to prevail on a request for a preliminary

injunction.    See Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40467
                                -2-

Cir. 1991).   Consequently, the district court did not abuse its

discretion in denying his request for an injunction.   See White

v. Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989).   The judgment

of the district court is AFFIRMED.